Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a sensor comprising a movable member including a first movable portion and a second movable portion; a base body; a first fixed member fixed to the base body; a second fixed member fixed to the base body; the movable member being provided around the second fixed member in a plane crossing a first direction from the base body toward the second fixed member; a connection portion connecting the second fixed member and the movable member such that the connection portion supporting the movable member; the first fixed member piercing the movable member in the first direction; a part of the movable member being provided between the second fixed member and the first fixed member; at least a portion of the first fixed member being between the first movable portion and the second movable portion; the first fixed member including a portion having a polygonal shape in the plane; the first fixed member including a first fixed counter portion provided at a first corner of the portion having
the polygonal shape, the first fixed counter portion opposing the first movable portion, a second fixed counter portion provided at a second corner of the portion having the polygonal shape, the second fixed counter portion opposing the second movable portion; the first fixed counter portion including a first fixed protruding portion protruding toward the first movable portion; the second fixed counter portion including a second fixed protruding portion protruding toward the second movable portion;  a flat portion of the first movable portion facing the first fixed protruding portion such that the flat portion of the first movable portion having a substantially planar configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861